Opinion by
Mr. Justice Simpson,
Plaintiff, as a taxpayer, filed a class bill against defendant to restrain it from further borrowing money and issuing bonds therefor, alleging that so to do would increase its total indebtedness to more than seven per centum (though less than ten per centum) of the assessed valuation of the taxable property in the school district, in violation of article IX, section 8, of the Constitution of the Commonwealth. Defendant admitted its inten*474tion to make the loan, and averred, as authority therefor, article IX, section 15, of the Constitution, adopted November 4, 1913, and the consent of more than three-fifths of the electors of the school district duly obtained at a public election held for the purpose of determining whether they would agree to the increase of indebtedness. The court below granted an injunction and the school district appeals.
Admittedly the only question involved is, whether or not a school district is a “municipality” within the meafiing of that word as used in the last sentence of article IX, section 15, as follows: “No obligations which have been heretofore issued, or which may hereafter be issued, by any county or municipality, other than Philadelphia, to provide for the construction or acquisition of waterworks, subways, underground railways or street railways, or the appurtenances thereof, shall be considered as a debt of a municipality, within the meaning of section 8 of article IX of the Constitution of Pennsylvania or of this amendment, if the net revenue derived from said property for a period of five years, either before or after the acquisition thereof, or, where the same is constructed by the county or municipality, after the completion thereof, shall have been sufficient to pay the interest and sinking fund charges during said period upon said obligations, or if the said obligations shall be secured by liens upon the respective properties, and shall impose no municipal liability. Where municipalities or counties shall issue obligations to provide for the construction of property, as herein provided, said municipalities or counties may also issue obligations to provide for the interest and sinking-fund charges accruing thereon until said properties shall have been completed and in operation for a period of one year; and said municipalities and counties shall not be required to levy a tax to pay said interest and sinking-fund charges, as required by section 10 of article IX of the Constitution of Pennsylvania, until after said properties shall have been *475operated by said counties or municipalities during said period of one year. Any of tbe said municipalities or counties may incur indebtedness in excess of seven per centum of the assessed valuation of the taxable property therein, if said increase of indebtedness shall have been assented to by three-fifths of the electors voting at a public election, in such manner as shall be provided by law.”
It is practically conceded that a school district is not usually considered a “municipality” (Ayars’ App., 122 Pa. 266, 283; Briegel v. Phila., 135 Pa. 451, 458); but it is claimed that in article IX, sections 8 and 10, referred to in the foregoing amendment, and elsewhere in the Constitution and statutes, the word is used in a sense broad enough to include a school district; and hence, in interpreting section 15, it should receive the same enlarged construction. We cannot agree with this contention. If it was correct, the word “county,” so frequently used in the section, would be wholly superfluous, for it is as much a “municipality,” under this construction, as is a school district.
Moreover, the entire section must be construed together in order to ascertain its meaning. Admittedly “municipality,” in the preceding sentences of the section, does not include a school district, but only municipalities proper; for the former has no right to construct or acquire “waterworks, subways, underground railways or street railways.” Eepeatedly in those earlier sentences the words “said municipalities and counties” are used, and hence the “said municipalities and counties” referred to in the final sentence — ex antecedentibus ex consequentibus fit optima interpretatio — can only be the same “municipalities and counties” which are designated so frequently theretofore.
Furthermore, where ordinary words are used in the Constitution, they must be construed in their popular and general sense, as the people who voted for it would understand them (Keller v. Scranton, 200 Pa. 130; Com. *476ex rel. v. Powell, 256 Pa. 470, 473); and certainly the average citizen, even if be tbongbt a “school district” might sometimes be called a “municipality,” would never have supposed, when be voted for article IX, section 15, that be was increasing tbe borrowing capacity of any public body, save such as, under tbe prior sentences, be believed did or should have tbe right to construct or acquire “waterworks, subways, underground railways or street railways.”
Tbe conclusion above reached obviates tbe necessity of - considering tbe various other provisions of tbe Constitution and statutes in which tbe word “municipality” is used; for tbe elector bad none'of them before him when be voted on section 15, and, since it was not specified as an amendment of any other section, be was not called upon to examine anything else than that for which bis vote was cast.
Tbe decree of tbe court below is affirmed, and tbe appeal is dismissed at tbe cost of appellant.